Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a continuation of US application 16/812745, now US patent 10973836, filed March 9, 2020, which claims benefit of provisional applications 62/985407, filed March 5, 2020, 62/969181, filed February 3, 2020, 62/960756, filed January 14, 2020, 62/946625, filed December 11, 2019, 62/930673, filed November 5, 2019, and 62/893849, filed August 30, 2019.  Claims 108-134 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted May 10, 2021, is acknowledged wherein claims 1-107 are canceled and new claims 108-134 are introduced.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 108-123 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the study information for clinical trial NCT03036124 (posted January 30, 2017 to clinicaltrials.gov, reference cited in PTO-1449, herein referred to as NCT03036124) in view of McMurray et al. (“A trial to evaluate the effect of the sodium-glucose co-transporter 2 inhibitor dapagliflozin on morbidity and mortality in patients with heart failure and reduced left ventricular ejection fraction (DAPD-HF)” European Journal of Heart Failure (2019) vol. 21 pp. 665-675 DOI:10.1002/ejhf.1432, reference cited in PTO-1449)
	Independent claim 108 is directed to a method for reducing the risk of cardiovascular death and worsening heart failure in patients having heart failure with reduced ejection fraction (HFrEF) who do not have diabetes comprising administering dapagliflozin to the patient.  Independent claims 124 and 129 claim methods wherein the patient being treated has suffered a myocardial infarction or acute decompensated heart failure.  Dependent claims 109-112, 114-123, 127, 128, and 130-133 further specify various particular diagnostic criteria or effects exhibited by the patient.  Claim 113 specifies a particular dosage at which the dapagliflozin is administered.  Dependent claims 125 and 126 specify particular features of the myocardial infarction.
	NCT03006124 discloses a description of a clinical trial wherein dapagliflozin is administered to patients having chronic heart failure with reduced ejection fraction in addition to the regular standard of care, in order to prevent cardiovascular death and reduce heart failure events. (p. 2 “Study Description”) Dapagliflozin was administered in a dosage of either 5 or 10 mg once daily. (p. 2 “Arms and Interventions”) Outcomes measured include cardiovascular death, hospitalization for heart failure, urgent heart failure visit, hospitalization, KCCQ score, and occurrence of end stage renal disease. (p. 3 “outcome measures”)
	While NCT03006124 does not specifically describe whether the patients bien treated have type 2 diabetes, the reference McMurray et al. is a later publication describing this trial. (See “Methods” on p. 666) Outcome measures include CV death and hospitalization or an urgent healthcare visit for heart failure and total symptom score for HF on the KCCQ measure.  Furthermore As described by Kosiborod et al. (Reference of record in PTO-1449) patients in this trial did exhibit improvement in all of these endpoints. (p. 94 “Clinical outcomes” and “health status outcomes”) These post-filing documents demonstrate that the clinical trial, which was published in the clinical trial registry and constitutes a public use of the claimed method, inherently resulted in the various effects recited in present claims 109-112, 114-115, and 119-123.  Further regarding the specific improvements in KCCQ score recited in claims 116-118, these thresholds of 5, 10, and 15 points are described as small, moderate, and large improvements in the KCCQ score. (p. 92 left column last paragraph of Kosiborod et al.) According to the paragraph bridging pp. 94-95 of Kosiborod et al., and figure 4 on p. 97, proportions of the patients exhibited all of these levels of improvement, and therefore anticipated these claims as well.
	For these reasons Kosiborod et al. anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 124-128 are rejected under 35 U.S.C. 103 as being unpatentable over NCT03006124 as applied to claims 108-123 above, and further in view of Wang et al. (Reference included with PTO-892)
The disclosure of NCT03006124 is discussed above.  NCT03006124 does not specifically disclose a method wherein the patient has already suffered a myocardial infarction.  However, Radovanovic et al. discloses a study of patients admitted to a hospital with ST-elevated myocardial infarction. (p. 499 left column first and second paragraphs) These patients are disclosed to be less likely to receive recommended therapy (p. 500 right column first paragraph) and to have worse outcomes. (p. 501 left column first paragraph) These patients further are in need of improved follow-care. (p. 502 right column, “conclusions”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to treat patients having recurrent myocardial infarction with dapagliflozin in order to prevent further cardiovascular evens of death.  One of ordinary skill in the art would have been motivated to treat this population of patients because Radovanovic et al. discloses that they are in need of improved treatment and at risk of worse outcomes.
Therefore the invention taken as a whole is prima facie obvious.

Claims 129-134 are rejected under 35 U.S.C. 103 as being unpatentable over NCT03006124 as applied to claims 108-123 above, and further in view of Radovanovic et al. (Reference included with PTO-892)
The disclosure of NCT03006124 is discussed above.  NCT03006124 does not specifically disclose a method wherein the patient suffers from acute decompensated heart failure.  However, Wang et al. discloses that there is a large population of patients with acute decompensated heart failure in need of improved treatment. (p. 401 left column first three paragraphs) Wang et al. further discloses a population of patients having decompensated heart failure and reduced ejection fraction. (p. 401 right column first paragraph and “study designs and study population”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the treatment protocol described by NCT03006124 to patients having acute decompensated heart failure as described by Wang et al.  One of ordinary skill in the art would have been motivated to treat this patient population because they are a subset of the broader population of patients having HFrEF described by the primary reference. 
Therefore the invention taken as a whole is prima facie obvious.

Claims 108-123 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (Reference included with PTO-892) in view of Wilding et al. (Reference included with PTO-892)
	Independent claim 108 is directed to a method for reducing the risk of cardiovascular death and worsening heart failure in patients having heart failure with reduced ejection fraction (HFrEF) who do not have diabetes comprising administering dapagliflozin to the patient.  Independent claims 124 and 129 claim methods wherein the patient being treated has suffered a myocardial infarction or acute decompensated heart failure.  Dependent claims 109-112, 114-123, 127, 128, and 130-133 further specify various particular diagnostic criteria or effects exhibited by the patient.  Claim 113 specifies a particular dosage at which the dapagliflozin is administered.  Dependent claims 125 and 126 specify particular features of the myocardial infarction.
	Davis et al. discloses a study of the effectiveness of anhtihypertensive treatment in preventing fatal coronary heart disease and nonfatal myocardial infarction. (p. 2259 left and right columns) Patents included in the study include those having heart failure with reduced ejection fraction. (p. 2260 left column second paragraph) Primary outcomes included fatal CHD or nonfatal myocardial infarction, and secondary outcomes measured included hospitalized and nonhospitalized heart failure. (p. 260 left column fourth paragraph) Treatment with antihypertensive agents was seen to reduce risk in all groups of patients. (p. 2262 left column second paragraph – right column first paragraph) Davis et al. does not specifically disclose a method wherein the antihypertensive agent is dapagliflozin.
Wilding et al. discloses that SGLT2 inhibitors can produce cardiovascular benefits by mechanisms including reduction in blood pressure. (p. 438 left column first paragraph) It would have been obvious to one of ordinary skill in the art at the time of the invention to administer dapagliflozin as an antihypertensive agent to a subject having heart failure with reduced ejection fraction complicated by hypertension.  One of ordinary skill in the art would have been motivated to use this therapy in this patient population because Davis et al. discloses that administering antihypertensive agents to this patient population reduces risk of adverse outcomes. 
Therefore the invention taken as a whole is prima facie obvious.

Claims 124-128 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Wilding as applied to claims 108-123 above, and further in view of Radovanovic et al. (Reference included with PTO-892)
The disclosures of Davis et al. and Wilding et al. are discussed above.  Davis in view of Wilding does not specifically disclose a method wherein the patient has already suffered a myocardial infarction.  However, Radovanovic et al. discloses a study of patients admitted to a hospital with ST-elevated myocardial infarction. (p. 499 left column first and second paragraphs) These patients are disclosed to be less likely to receive recommended therapy (p. 500 right column first paragraph) and to have worse outcomes. (p. 501 left column first paragraph) These patients further are in need of improved follow-care. (p. 502 right column, “conclusions”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to treat patients having recurrent myocardial infarction with dapagliflozin as an antihypertensive agent in order to prevent further cardiovascular evens of death.  One of ordinary skill in the art would have been motivated to treat this population of patients because Radovanovic et al. discloses that they are in need of improved treatment and at risk of worse outcomes.
Therefore the invention taken as a whole is prima facie obvious.

Claims 129-134 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Wilding as applied to claims 108-123 above, and further in view of Wang et al. (Reference included with PTO-892)
The disclosures of Davis et al. and Wilding et al. are discussed above.  Davis in view of Wilding does not specifically disclose a method wherein the patient suffers from acute decompensated heart failure.  However, Wang et al. discloses that there is a large population of patients with acute decompensated heart failure in need of improved treatment. (p. 401 left column first three paragraphs) Wang et al. further discloses a population of patients having decompensated heart failure and reduced ejection fraction. (p. 401 right column first paragraph and “study designs and study population”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer dapagliflozin as an antihypertensive agent to patients having acute decompensated heart failure as described by Wang et al.  One of ordinary skill in the art would have been motivated to treat this patient population because they are a subset of the broader population of patients having HFrEF described by the primary references. 
Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 108-134 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10973836. (Cited in PTO-1449, herein referred to as ‘836) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘836 anticipate the present claims.  Specifically, these claims described methods which are the same as the methods recited in present claims 108-134 with the exception that they additionally require that the patient receive a standard of care heart failure agent.  Since the present claims do not exclude methods wherein a standard of care HF agent is administered, they are anticipated by the claims of ‘836)

Claims 108-115 and 119-125 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 9757404 (cited in PTO-892, herein referred to as ‘404) in view of Khoshbaten et al. (Reference included with PTO-892)
Claim 1 of ‘404 claims a method of treating nonalcoholic steatohepatitis (NASH) in a patient comprising administering to the patient an effective amount of an omega fatty acid and dapagliflozin.  Claim 12 of ‘404 further specifies that the dapagliflozin is administered at a daily dose of either 5 or 10 mg.  While the claims of ‘404 do not disclose a method of treating heart failure with reduced ejection fraction (HFrEF), Khoshbaten et al. discloses that NAFLD is a risk factor for left ventricular dysfunction (i.e. HFrEF) even independently of other factors such as obesity and hypertension. (abstract)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to administer dapagliflozin as claimed by ‘404 to patients with HFrEF where NASH is a contributing factor.  One of ordinary skill in the art would have reasonably expected that treatment of NASH would help to improve left ventricular dysfunction in these patients based on the disclosure of Khoshbaten.

Claims 108-115 and 119-123 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9198925 (Cited in PTO-892, herein referred to as ‘925) in view of Savji et al. (Reference included with PTO-892)
	Claim 1 of ‘925 claims a method of treating various conditions including obesity and insulin resistance in a patient comprising administering dapagliflozin to the patient in an amount of 0.1-750 mg, which encompasses the amount of 10 mg recited in the present claims.  While the claims of ‘925 do not disclose a method of treating heart failure with reduced ejection fraction (HFrEF), Savji et al. discloses that obesity and insulin resistance are risk factors for HF including HFrEF. (abstract, p. 704 “obesity and related traits are associated with HF subtypes”) Regarding claims 124 and 125, a portion of the patients studied had suffered a previous myocardial infarction indicating that this effect was present in this patient population as well.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to administer dapagliflozin as claimed by ‘925 to patients with HFrEF where obesity is a contributing factor.  One of ordinary skill in the art would have reasonably expected that treatment of obesity and insulin resistance, which includes e.g. metabolic syndrome and other cases that are not type 2 diabetes, would help to improve left ventricular dysfunction in these patients based on the disclosure of Savji.

Claims 108-115 and 119-123 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 7 of U.S. Patent No. 8883743 (Cited in PTO-892, herein referred to as ‘743) in view of Savji et al. (Reference included with PTO-892)
	Claim 1 of ‘743 claims a method of treating obesity in a patient comprising administering to the patient an SGLT2 inhibitor.  Claim 7 of ‘743 further specifies that the SGLT2 inhibitor is dapagliflozin.  While the claims of ‘743 do not disclose a method of treating heart failure with reduced ejection fraction (HFrEF), Savji et al. discloses that obesity and insulin resistance are risk factors for HF including HFrEF. (abstract, p. 704 “obesity and related traits are associated with HF subtypes”) Regarding claims 124 and 125, a portion of the patients studied had suffered a previous myocardial infarction indicating that this effect was present in this patient population as well.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to administer dapagliflozin as claimed by ‘743 to patients with HFrEF where obesity is a contributing factor.  One of ordinary skill in the art would have reasonably expected that treatment of obesity would help to improve left ventricular dysfunction in these patients based on the disclosure of Savji.

Claims 108-115 and 119-123 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 66 and 90 of copending Application No. 17/347230 (US pre-grant publication 2022/0023321, cited in PTO-892, herein referred to as ‘230) in view of Smith et al. (Reference included with PTO-892)
Claim 66 of ‘230 claims a method of reducing the risk of outcomes including cardiovascular death and hospitalization for heart failure in a patient with chronic kidney disease comprising administering to the patient a pharmaceutical composition comprising dapagliflozin, wherein the patient does not have type 2 diabetes.  Dependent claim 90 specifies that the dapagliflozin is administered in an amount of 10 mg.  While the claims of ‘230 do not specifically disclose a method wherein the patient also suffers form heart failure with reduced ejection fraction (HFrEF) or has suffered a myocardial infarction, Smith et al. discloses a study of patients with chronic kidney disease and heart failure including HFrEF. (p. 334 left column second paragraph) Kidney dysfunction was seen to be associated with increased rates of death and hospitalization in patients with either HFpEF or HFrEF. (p. 335 right column second and third paragraphs) Regarding claims 124 and 125, a portion of the patients studied had suffered a previous myocardial infarction indicating that this effect was present in this patient population as well. (p. 337 table 1)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to administer dapagliflozin as claimed by ‘230 to patients with HFrEF where chronic kidney disease is a contributing factor.  One of ordinary skill in the art would have reasonably expected that treatment of CKD would help to improve rates of death and hospitalization in these patients based on the disclosure of Smith.
This is a provisional nonstatutory double patenting rejection.

Claims 108-115 and 119-123 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 60  of copending Application No. 17/219992 (US pre-grant publication 2022/0023252, cited in PTO-892, herein referred to as ‘992) in view of Smith et al. (Reference included with PTO-892)
Claim 60 of ‘992 claims a method of reducing the risk of outcomes including cardiovascular death and hospitalization for heart failure in a patient with chronic kidney disease comprising administering to the patient a pharmaceutical composition comprising dapagliflozin, wherein the patient does not have type 2 diabetes.  While the claims of ‘992 do not specifically disclose a method wherein the patient also suffers from heart failure with reduced ejection fraction (HFrEF) or has suffered a myocardial infarction, Smith et al. discloses a study of patients with chronic kidney disease and heart failure including HFrEF. (p. 334 left column second paragraph) Kidney dysfunction was seen to be associated with increased rates of death and hospitalization in patients with either HFpEF or HFrEF. (p. 335 right column second and third paragraphs) Regarding claims 124 and 125, a portion of the patients studied had suffered a previous myocardial infarction indicating that this effect was present in this patient population as well. (p. 337 table 1)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to administer dapagliflozin as claimed by ‘992 to patients with HFrEF where chronic kidney disease is a contributing factor.  One of ordinary skill in the art would have reasonably expected that treatment of CKD would help to improve rates of death and hospitalization in these patients based on the disclosure of Smith.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims ae allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	11/30/2022